Name: Commission Regulation (EEC) No 1609/88 of 9 June 1988 setting the latest time of entry into storage for butter sold under Regulations (EEC) No 3143/85 and (EEC) No 570/88
 Type: Regulation
 Subject Matter: prices;  food technology;  trade policy;  foodstuff;  processed agricultural produce;  marketing
 Date Published: nan

 Avis juridique important|31988R1609Commission Regulation (EEC) No 1609/88 of 9 June 1988 setting the latest time of entry into storage for butter sold under Regulations (EEC) No 3143/85 and (EEC) No 570/88 Official Journal L 143 , 10/06/1988 P. 0023 - 0023 Finnish special edition: Chapter 3 Volume 26 P. 0203 Swedish special edition: Chapter 3 Volume 26 P. 0203 *****COMMISSION REGULATION (EEC) No 1609/88 of 9 June 1988 setting the latest time of entry into storage for butter sold under Regulations (EEC) No 3143/85 and (EEC) No 570/88 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 1109/88 (2), and in particular Article 6 (7) thereof, Having regard to Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for intervention on the market in butter and cream (3), as last amended by Regulation (EEC) No 842/88 (4), and in particular Article 7a thereof, Whereas under Article 1 of Commission Regulation (EEC) No 3143/85 of 11 November 1985 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter (5), as last amended by Regulation (EEC) No 775/88 (6), and under Article 1 of Commission Regulation (EEC) No 570/88 of 16 February 1988 on the sale of butter at reduced prices and the granting of aid for butter and concentrated butter for use in the manufacture of pastry products, ice-cream and other foodstuffs (7), as amended by Regulation (EEC) No 949/88 (8), the butter put up for sale must have been taken into storage before a date to be determined; whereas this date is set on the basis of stock trends and available quantities; Whereas following the entry into force of the abovementioned Regulation (EEC) No 570/88, Commission Regulation (EEC) No 1726/84 of 18 June 1984 determining the time limit for the entry into storage of butter sold under Regulations (EEC) No 262/79 and (EEC) No 3143/85 (9), as last amended by Regulation (EEC) No 685/88 (10), should be repealed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 The butter referred to in Article 1 (1) of Regulation (EEC) No 3143/85 must have been taken into storage before 1 January 1987. The butter referred to in Article 1 of Regulation (EEC) No 570/88 must have been taken into storage before 1 January 1987. Article 2 Regulation (EEC) No 1726/84 is repealed. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 June 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 110, 29. 4. 1988, p. 27. (3) OJ No L 169, 18. 7. 1968, p. 1. (4) OJ No L 87, 31. 3. 1988, p. 4. (5) OJ No L 298, 12. 11. 1985, p. 9. (6) OJ No L 80, 25. 3. 1988, p. 31. (7) OJ No L 55, 1. 3. 1988, p. 31. (8) OJ No L 92, 9. 4. 1988, p. 43. (9) OJ No L 163, 21. 6. 1984, p. 28. (10) OJ No L 71, 17. 3. 1988, p. 26.